Name: 80/238/EEC: Council Decision of 18 February 1980 appointing the members and alternate members of the Advisory Committee on Medical Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-02-26

 Avis juridique important|31980D023880/238/EEC: Council Decision of 18 February 1980 appointing the members and alternate members of the Advisory Committee on Medical Training Official Journal L 052 , 26/02/1980 P. 0011****( 1 ) OJ NO L 362 , 23 . 12 . 1978 , P . 10 . COUNCIL DECISION OF 18 FEBRUARY 1980 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON MEDICAL TRAINING ( 80/238/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 78/1028/EEC OF 18 DECEMBER 1978 SETTING UP AN ADVISORY COMMITTEE ON VETERINARY TRAINING ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS THE MEMBER STATES HAVE DESIGNATED MEMBERS AND ALTERNATE MEMBERS OF THIS COMMITTEE , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE FOLLOWING HAVE BEEN APPOINTED MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON VETERINARY TRAINING FOR THE PERIOD 18 FEBRUARY 1980 TO 17 FEBRUARY 1983 : A . EXPERTS FROM THE PRACTISING PROFESSION // // MEMBER // ALTERNATE MEMBER // BELGIUM // MR PIERRE RONSSE // MR ARSENE HUYSMANS // GERMANY // MR H . HAGENLOCHER // MR H . SCHREITER // DENMARK // MR SVEND JOHANSEN // MR GUNNAR MORTENSEN // FRANCE // MR MARCEL CLOUET // MR JEAN FONTAINE // IRELAND // MR BRENDAN T . FARRELLY // MR FINTAN J . COONEY // ITALY // MR ALDO ROGHETO // MR PORFIRIO DI BELLA // LUXEMBOURG // MR FRANK WOLFF // MR JOSEPH KREMER // NETHERLANDS // MR H . A . RIESSEN // MR M . BOSMAN // UNITED KINGDOM // MR J . N . GRIPPER // MR I . B . HUGHES // B . EXPERTS FROM INSTITUTIONS ENTRUSTED WITH THE TEACHING OF VETERINARY SCIENCES // // MEMBER // ALTERNATE MEMBER // BELGIUM // MR LOUSSE // MR ALBERT DEVOS // GERMANY // MR M . STOEBER // MR L . F . MUELLER // DENMARK // MR H . C . ADLER // MR P . WILLEBERG // FRANCE // MR PILET // MR COTTEREAU // IRELAND // MR SEOSAMH HANLY // MR JOHN HANNAN // ITALY // MR ARMANDO GOBETTO // MR ALDO ROMAGNOLI // LUXEMBOURG // MR ALOYSE SCHILTGES // MR FRANK WOLFF // NETHERLANDS // MR A . RIJNBERK // MR G . H . HUISMAN // UNITED KINGDOM // MR A . O . BETTS // MR E . J . L . SOULSBY // C . EXPERTS FROM THE COMPETENT AUTHORITIES OF THE MEMBER STATES // // MEMBER // ALTERNATE MEMBER // BELGIUM // MR A . VANDEVELDE // MR P . LENELLE // GERMANY // MR F . HEUNER // MR H . L . SCHLEGEL // DENMARK // MR E . STOUGAARD // MR E . MALLING OLSEN // FRANCE // MR JOSEPH SANTAMARIA // MR GEORGES VALLIER // IRELAND // MR JOHN J . VAUGHAN // MR TRAOLACH O NUALLAIN // ITALY // MR ENRICO BENEVELLI // MR MARIO FRITTOLI // LUXEMBOURG // MR ALOYSE SCHILTGES // MR RAYMOND FRISCH // NETHERLANDS // MR H . V.D . ESCH // MR J . BOOGAERDT // UNITED KINGDOM // MR A . R.W . PORTER // MR A . STEELE-BODGER // DONE AT BRUSSELS , 18 FEBRUARY 1980 . FOR THE COUNCIL THE PRESIDENT G . MARCORA